  Case
Form     17-31356 Doc
     G5 (20200113_bko)     45  Filed 03/01/21 Entered 03/01/21 09:11:52          Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )        Case Number: 17-31356
Natalia Krotevych                           )
                                            )             Chapter: 13
                                            )
                                            )                      Honorable Timothy A. Barnes
                                            )
              Debtor                        )

                            Order Modifying Plan and Shortening Notice

       This matter coming to be heard on the Debtor's Motion to Modify Plan and Shorten Notice, this
Court having jurisdiction, and with due notice having been given, it is hereby ordered:

  1. The default from the Debtor's 2019 income tax refund is deferred.




                                                         Enter:


                                                                  Timothy A. Barnes
Dated: March 1, 2021                                              United States Bankruptcy Judge

Prepared by:
Dale A. Riley
Geraci Law, LLC
55 E. Monroe, Suite 3400
Chicago, IL 60603
